Citation Nr: 1140667	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-03 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for service-connected bilateral postoperative gynecomastia.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right shoulder disability.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral knee disability.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension.

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for headaches, to include as secondary to hypertension.  

6.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an intestinal disability, claimed as gastritis.

7.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin rash.

8.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for sleep problems, to include sleep apnea.

9.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

10.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right elbow disability.

11.  Entitlement to service connection for conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel





INTRODUCTION

The Veteran served on active duty from September 1975 to September 1995.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2011, the Veteran presented testimony at a personal hearing conducted in Waco before Kathleen K. Gallagher, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In March 2011, the Veteran submitted a statement indicating that he wished to withdraw his claims for whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for high cholesterol, the residuals of ear infections, bilateral ankle tendonitis, excessive weight gain due to gland problems, pseudofolliculitis barbae, and bilateral tarsal tunnel syndrome.  Accordingly, the appeal with regard to these issues is withdrawn.  38 C.F.R. § 20.204.  

The record reflects that the Veteran submitted additional evidence that has not been reviewed by the RO.  By an April 2011 statement, his accredited representative related that he was waiving the right to have this additional evidence reviewed by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.

A December 2007 record shows that the Veteran requested service connection for a scar on his lower back due to removal of a lipoma during service.  In his January 2009 Form 9, the Veteran stated that his claim for tarsal tunnel syndrome should be for both hands, not both feet.  As indicated above, the Veteran has withdrawn his claim for bilateral tarsal tunnel syndrome.  It appears that he wishes to claim service connection for bilateral carpal tunnel syndrome instead.  During his March 2011 hearing, the Veteran testified that he sometimes heard a ringing and itching in his ears that was not constant.  It appears that the Veteran is asserting that he experiences tinnitus.  The issues of entitlement to service connection for scar on his lower back due to removal of a lipoma during service, bilateral carpal tunnel syndrome, and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

As will be discussed below, the claims for a right shoulder disability, bilateral knee disability, hypertension, headaches, an intestinal disability (claimed as gastritis), skin rash, and sleep problems have been reopened and the underlying service connection claims will be addressed in the REMAND portion of the decision below.  Additionally, the claims for whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss and a right elbow disability and for service connection for conjunctivitis are also REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral gynecomastia is productive of a superficial tender scar on the right breast.

2.  In August 1997, the RO denied the claims for service connection for a right shoulder disability, bilateral knee disability, headaches, gastritis, skin rash, and sleep problems.  The Veteran was notified of that decision, but did not initiate an appeal.

3.  Some of the evidence received since August 1997 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for a right shoulder disability, bilateral knee disability, headaches, gastritis, skin rash, and sleep problems.

4.  In December 2001, the RO denied the claim for service connection for hypertension.  The Veteran was notified of that decision, but did not perfect an appeal.

5.  Some of the evidence received since December 2001 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for service-connected bilateral gynecomastia have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.116, 4.118, Diagnostic Codes 7626, 7800-7805 (2002-2011).

2.  The August 1997 RO rating decision that denied service connection for a right shoulder disability, bilateral knee disability, headaches, gastritis, skin rash, and sleep problems is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

3.  New and material evidence has been received, and the claims for service connection for a right shoulder disability, bilateral knee disability, headaches, gastritis, skin rash, and sleep problems are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  The December 2001 RO rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

5.  New and material evidence has been received, and the claim for service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Increased rating

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted a claim for an increased rating for service-connected bilateral gynecomastia in February 2007.  The Veteran was sent a letter in December 2007 which stated that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letter also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  Finally, he was specifically told that it was his responsibility to support the claim with appropriate evidence.  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, the Veteran was informed in the letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  

The letter also noted that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The letter also contained information about assigning effective dates.  These notice requirements were provided before the initial adjudication of the claim in May 2008, and therefore there was no defect with regard to the timing of the notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim for an increased rating, including treatment records and by affording VA examinations.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2007 and March 2009 VA examinations obtained in this case are adequate, as they are based on a physical examination and provide medical information needed to address the rating criteria relevant to this case.  In particular, they contain information about the size, texture, and sensitivity of the Veteran's scars and address the impact of the disability on his employment and daily life.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  

There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The Board observes that the Veteran's representative indicated in the March 2011 statement that the Veteran was last examined in September 2007 and that his bilateral breast condition has gotten worse and warrants a higher evaluation than that previously assigned.  Although the representative indicated that the Veteran's service-connected disability had worsened, the Veteran had another examination in March 2009 after the September 2007 examination referenced by the representative.  Further, the Veteran did not indicate during his March 2011 hearing that his condition had worsened since the March 2009 examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board concludes that it is not necessary to afford the Veteran another VA examination in connection with his claims as the September 2007 and March 2009 examinations adequately assess the severity of his disability.

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a November 2008 statement of the case (SOC) and March 2009 supplemental statement of the case (SSOC), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran with regard to his claim for an increased rating.



New and material evidence

The Board finds that VA compliance with the mandates of the VCAA is sufficient to permit review of the petition to reopen for entitlement to service connection for a right shoulder disability, bilateral knee disability, hypertension, headaches, an intestinal disability (claimed as gastritis), skin rash, and sleep problems, to include sleep apnea, which are remanded for further development by the RO as discussed below.  As the determination below represents a grant of the petitions to reopen, a detailed discussion of the impact of the VCAA with regard to these issues is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds Mayfield v. Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).


LAW AND ANALYSIS

Increased rating

1.  Entitlement to an increased (compensable) disability rating for service-connected bilateral postoperative gynecomastia.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was granted service connection for bilateral gynecomastia in a February 1996 rating decision.  It was noted that benign growths of the skin will be evaluated on the basis of disfigurement, scarring, or under the general criteria for skin disease, depending on the nature of the condition.  He was rated using the scar codes under Diagnostic Code 7899-7819.  The May 2008 rating decision currently on appeal continued the 0 percent rating.  The Veteran is now rated under Diagnostic Code 7899-7626, surgery of the breast.  His disability will also be considered under the skin codes, Diagnostic Codes 7800-7806.

Diagnostic Code 7626, surgery of the breast, provides for ratings depending on the type of breast surgery involved.  A June 1986 service treatment record reflects that the Veteran underwent a bilateral subcutaneous mastectomy.  He had noticed an enlargement of the breast bilaterally for the past three years.  Because of his cosmetic and emotional problems, he was referred to the surgery clinic and was admitted for elective subcutaneous mastectomy.  

Note 4 under Diagnostic Code 7626 states that a simple (or total) mastectomy means removal of all of the breast tissue, nipple, and a small portion of the overlying skin, but lymph nodes and muscles are left intact.  A wide local excision (including partial mastectomy, lumpectomy, tylectomy, segmentectomy, and quadrantectomy) means removal of a portion of the breast tissue.  The Veteran's surgery is most analogous to a wide local excision because only excess tissue was removed and his nipples were left intact.  A noncompensable rating is assigned following wide local excision without significant alteration of size or form for both or one breast.  A 30 percent rating is assigned following simple mastectomy or wide local excision with significant alteration of size or form of one breast, and a 50 percent rating is assigned for both breasts.  38 C.F.R. § 4.116, Diagnostic Code 7626.  

The Board observes that the schedule of ratings for skin were amended October 23, 2008.  However, because the Veteran filed his claim in December 2007 prior to the regulation change and has not requested a review under the new regulations, he will be rated under the codes in effect prior to October 23, 2008.  73 FR 54710, October 23, 2008.

Under Diagnostic Code 7804, a 10 percent rating will be assigned for scars that are superficial and painful on examination.  38 C.F.R. § 4.118.  67 FR 58448, 58449, September 16, 2002.

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is entitled to a 10 percent rating for a painful superficial scar on his right breast, but no higher.  

During his September 2007 VA examination, the Veteran reported that he has a tender right breast.  During service, he underwent exploration and removal of the excess tissue.  He healed well and had no problems until the past few years when he developed pain in the right breast to light pressure and sharp pain in the area just above the right nipple.  He has noticed no enlargement, drainage, swelling, or discoloration in that area.  Upon examination, both breasts appeared normal other than the obvious surgical scars.  There was no particular enlargement of the breasts and the nipple and areolar areas were not deformed.  On the right there was a well healed and nontender surgical scar extending from either side and just under the areola, length 7 cm, and width greatest 8 mm.  There was no retraction, elevation, signs of breakdown, underlying induration, or fixation.  There was tenderness above the areola to light pressure.  No masses were felt.  On the left there was no breast enlargement or masses and no tenderness in either the breast or scar.  There was a well healed surgical scar 9 cm length and 10 mm width horizontally passing along the lower border of the areola.  There was no induration, elevation, retraction, signs of inflammation, or breakdown.  Both scars were slightly hypopigmented with course texture, were superficial, with no inflammation or deformity.  There was no adherence to underlying tissue.  The examiner commented that the Veteran's slight tenderness to pressure in the right breast is more likely than not related to a deep scar, which is not palpable or visualized, which was created during the exploration and removal of tissue.

During the March 2009 VA examination, the Veteran reported that he occasionally has pain on the right side scar when he moves his shoulders to do pushups or presses on the scar site.  Upon physical examination, the right side scar measured about 7 cm in length and 8 mm in width and on the left side, the scar was 10 cm in length and 7 mm in length.  The scar was not painful on examination and was superficial.  There was no skin breakdown.  There was no limitation of motion or function caused by the scar.  There was no inflammation, edema, or keloid formation.  The scar was not adherent to the underlying tissue.  The surface of the scar was not elevated or depressed and there is no area of abnormal texture around the scar.  There was no hypo or hyperpigmentation around the scar or induration or inflexibility or any area of soft tissue loss around the scar.  There was mild tenderness to palpitation just about the right area with slight pressure.  The impression was well healed scars in the bilateral breast tissue with mild tenderness to palpation right above the right areola which is more likely than not secondary to deep scar.

The Veteran is not entitled to a 30 or 50 percent rating under Diagnostic Code 7626 because there was no showing of significant alteration of size or form.  38 C.F.R. § 4.116.  However, a 10 percent rating for the tender right breast scar is assigned under Diagnostic Code 7804.  Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating at any point during the instant appeal, no staged ratings are appropriate.  See Hart, 21 Vet. App. 505.  Thus, the Board finds a 10 percent evaluation, but no higher, is appropriate.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

The Board also notes that the Veteran is not entitled to a rating under Diagnostic Code 7801 because he does not have a scar with an area exceeding 39 sq. cm.  A rating is not warranted under Diagnostic Code 7803 because there were no findings of superficial unstable scars, and a rating is not warranted under Diagnostic Code 7805 because there is no indication that any scars limit function of an affected part.  38 C.F.R. § 4.118.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's bilateral gynecomastia is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his bilateral gynecomastia reasonably describe the Veteran's disability level and symptomatology and he has not argued to the contrary.  The criteria,  38 C.F.R. §§ 4.116 and 4.1118 reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  In particular, the Veteran testified that his scar was sensitive to touch, which has been contemplated by the assigned 10 percent rating.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

New and material evidence

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right shoulder disability.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral knee disability.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension.

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for headaches, to include as secondary to hypertension.  

6.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an intestinal disability, claimed as gastritis.

7.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin rash.

8.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for sleep problems, to include sleep apnea.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

An August 1997 RO decision denied service connection for a left and right knee condition, headaches, right shoulder condition, gastritis, trouble sleeping, and skin rash.  The claims for service connection for knees, right shoulder, gastritis, and trouble sleeping were denied because there was no current diagnosis or no current disability.  The claims for headaches and skin rash were denied because there was no chronic disability.  The Veteran was notified of the denial in August 1997.  Because the Veteran did not appeal that decision, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The August 1997 RO decision also denied service connection for hypertension because there was no current diagnosis.  The Veteran was notified of the denial but did not initiate an appeal.  In June 2001, he sought to reopen his claim for hypertension.  It was denied in a December 2001 rating decision because there was no medical evidence to show that this condition is related to his period of military service.  The Veteran filed a notice of disagreement (NOD) in February 2002 and a SOC was issued in November 2002.  However, the Veteran did not file a substantive appeal.  Therefore, the December 2001 rating decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.202, 20.1103.  

By way of January and December 2007 statements, the Veteran sought to reopen the aforementioned claims.  As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final rating decisions.  After reviewing the record, the Board finds that the additional evidence received since the final rating decisions is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  

Beginning with the claims for a left and right knee condition (bilateral knee disability), headaches, right shoulder condition, gastritis, trouble sleeping, and skin rash, the evidence associated with the Veteran's claims file subsequent to the August 1997 decision includes, but is not limited to, VA, Army, and private medical records and the Veteran's statements and testimony.  

As noted, the Veteran's claims for a bilateral knee disability, right shoulder disability, gastritis, and trouble sleeping were previously denied because there were no current diagnoses of the claimed disabilities.  There is now evidence that the claimed disabilities exist.  In this regard, there are September 2001 Darnell Army Community Hospital (DACH) diagnoses of mild chronic colitis and diverticular disease, a March 2006 VA x-ray finding of minor degenerative spurring of the right shoulder, a September 2006 private diagnosis of obstructive sleep apnea, and February 2011 VA findings of bilateral knee arthralgias and a left knee x-ray showing degenerative changes.  Obviously, this evidence is new in that it was not previously of record.  Moreover, this evidence relates to an unestablished fact necessary to substantiate his claims, namely evidence that the claimed disabilities exist.  Further, as the credibility is presumed, this evidence raises a reasonable possibility of substantiating the claims.  Justus, 3 Vet. App. at 513.  For these reasons, the Board finds that the additional evidence received since August 1997 warrants a reopening of the Veteran's claims of service connection for a bilateral knee disability, right shoulder disability, gastritis, and trouble sleeping as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).

Turning to the claims for headaches and skin rash that were denied because there was no showing of a chronic disability, there is now August 2000 VA findings of a rash on the back and shoulder and a diagnosis of tinea versicolor.  In March 2010, the Veteran informed the VA practitioner that he has had chronic, itchy, patchy intermittent skin rashes for 15 years.  During his March 2011 hearing, the Veteran provided competent and credible testimony that he has continued to experience headaches since his service.  This evidence is new in that it was not previously of record.  Moreover, this evidence relates to an unestablished fact necessary to substantiate his claims, namely that the Veteran has had a skin rash and headaches since service.  Further, as the credibility is presumed, this evidence raises a reasonable possibility of substantiating the claims.  Justus, 3 Vet. App. at 513.  For these reasons, the Board finds that the additional evidence received since August 1997 warrants a reopening of the Veteran's claims of service connection for headaches and a skin disability as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).

Since the December 2001 denial of the Veteran's claim for hypertension, the evidence associated with the Veteran's claims file includes, but is not limited to, VA, Army, and private medical records and the Veteran's statements and testimony.  The Veteran provided competent and credible testimony that he was given daily blood pressure checks during service.  Although he was not diagnosed with hypertension during service, he was being monitored for it.  His first diagnosis of hypertension was in 1998.  This evidence is new in that it was not previously of record.  Moreover, this evidence relates to an unestablished fact necessary to substantiate his claim, namely that the Veteran had a problem with his blood pressure beginning during service.  Further, as the credibility is presumed, this evidence raises a reasonable possibility of substantiating the claim.  Justus, 3 Vet. App. at 513.  For these reasons, the Board finds that the additional evidence received since December 2001 warrants a reopening of the Veteran's claim of service connection for hypertension as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).


ORDER

Entitlement to a 10 percent disability rating, but no higher, for service-connected bilateral postoperative gynecomastia is granted.

New and material evidence having been submitted, the claim for entitlement to service connection for a right shoulder disability is reopened.

New and material evidence having been submitted, the claim for entitlement to service connection for a bilateral knee disability is reopened.

New and material evidence having been submitted, the claim for entitlement to service connection for hypertension is reopened.

New and material evidence having been submitted, the claim for entitlement to service connection for headaches, to include as secondary to hypertension, is reopened.  

New and material evidence having been submitted, the claim for entitlement to service connection for an intestinal disability, claimed as gastritis, is reopened.

New and material evidence having been submitted, the claim for entitlement to service connection for a skin rash is reopened.

New and material evidence having been submitted, the claim for entitlement to service connection for sleep problems, to include sleep apnea, is reopened.


REMAND

The Board observes that the Veteran's service treatment records dated from approximately 1975 to 1983 are missing.  He was informed of such in March 2008 and indicated that he does not have them in his possession.  Documentation of VA's efforts to obtain these records is in a February 2008 formal finding of unavailability. 

It also appears that not all of the Veteran's VA records have been associated with the claims file.  In June 2001, the Veteran reported that he sought treatment at the Temple VAMC beginning in 1997.  In February 2007, the Veteran reported that he was treated at the Temple VAMC from June 1998 to the present.  VA records dated from February 2000 to March 2011 have been associated with the claims file.  The Board concludes that because there is an indication that there might be outstanding VA records, they should be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered part of the record on appeal since they are within VA's constructive possession).

Additionally, as the following claims must remanded for additional reasons, all records from DACH dated from August 2007 to the present should be obtained on remand.

2.  Entitlement to service connection for a right shoulder disability.

The Veteran testified that he did not recall a specific injury to his right shoulder during service, but thought it might be due to unloading trucks.  He added that he was treated for right shoulder pain during service with Tylenol.  The Veteran stated that he noted a right shoulder disability on his exit physical.  He did not seek treatment for his right shoulder immediately after service until 1998 because he was unemployed, but his shoulder did bother him.  The Veteran did not have current treatment but took Motrin.  

The service treatment records are absent for complaints, treatment, findings, or diagnoses of a right shoulder disability.  

There were no objective findings of a right shoulder abnormality in a June 1997 VA examination.  A March 2006 x-ray found right shoulder mild degenerative spurring.  In an August 2007 VA record, the Veteran mentioned chronic right shoulder pain.  

The Board concludes that under the low threshold standard outlined in McLendon, the Veteran is entitled to a VA examination to address his claim for a right shoulder disability.  Nicholson, 20 Vet. App. 79 (2006).  The Veteran has provided competent and credible testimony that he had pain in his right shoulder during service that has persisted to the present time.  Accordingly, a remand is necessary for a VA examination.  38 C.F.R. § 3.159(c)(4)(i).

3.  Entitlement to service connection for a bilateral knee disability.

The Veteran testified that he sought treatment for his knees in approximately 1985, mentioned knee problems on his exist physical, and was assigned light duty due to his knees during service.  

A December 1993 service treatment record showed complaints of bilateral knee pain left greater than right.  The Veteran reported that he had experienced left knee pain for three years and right knee pain for one month.  The assessment was PFP and knee class was recommended.  On his January 1995 report of medical history, the Veteran was noted to have bilateral knee pain.  

In his January 1997 claim, the Veteran reported that his knees ache and pop.  During his June 1997 VA examination, he was diagnosed with right knee arthralgias, probable patellofemoral syndrome, and no specific objective abnormality.  A February 2011 VA x-ray showed left knee degenerative changes.  He also complained of bilateral knee arthralgias.  

The evidence shows knee complaints during service, the Veteran has provided competent and credible testimony that he has continued to experience knee problems to the present time, and there is a current finding of left knee degenerative changes.  Accordingly, a remand is necessary for a VA examination.  38 C.F.R. 
§ 3.159(c)(4)(i).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for headaches, to include as secondary to hypertension.  

The Veteran testified that he was given daily blood pressure checks during service.  He reported that changes in blood pressure caused his headaches and that he was given Tylenol during service.  He reported that he was diagnosed with hypertension in 1998.

The service treatment records reflect that in January 1990, the Veteran complained of severe throbbing headaches.  The assessment was atypical migraine versus cluster headaches.  On an April 1992 report of medical history, he indicated that he had high blood pressure.  On his January 1995 examination report, his blood pressure was 134/78.  On the accompanying report of medical history, he noted that he had occasional headaches that were controlled with Motrin.  

In his January 1997 claim, the Veteran reported that he had headaches almost daily.  He added that he had experienced high blood pressure for 15 years.  During his June 1997 VA general examination, he stated that his migraines began in 1988.  He was evaluated and put on Motrin with a resolution of headaches since 1990.  The diagnoses were labile hypertension and migraine headaches.  However, during his June 1997 VA examination for headaches, he reported no headaches since 1989 and the finding was history of tension and migraine headaches, resolved for several years.  

An October 1999 DACH record indicated hypertension.  Current VA records indicated that the Veteran's hypertension was not well controlled.

The Board concludes that the Veteran is entitled to a VA examination to address his claims for hypertension and headaches.  The Veteran has provided competent and credible testimony that he was monitored during service for his blood pressure and that he had headaches.  There is evidence that he continues to experience headaches and has been diagnosed with hypertension.  Accordingly, a remand is necessary for a VA examination.  38 C.F.R. § 3.159(c)(4)(i).

Because the Veteran appears to contend that his headaches are related to his hypertension, he should be provided with notice of the secondary service connection provisions on remand.  

6.  Entitlement to service connection for an intestinal disability, claimed as gastritis.

The Veteran testified that he was treated for stomach pain during service.  He continued to experience stomach pains after service and was eventually diagnosed with diverticulitis and had part of his colon removed.  The Board has expanded the Veteran's claim from gastritis to intestinal disability to more accurately encompass his contentions.

The service treatment records are absent for findings of stomach problems.

In his January 1997 claim, the Veteran stated that in relation to his claim for gastritis, he began to experience chest pain in 1980.  During his June 1997 VA examination, the Veteran denied stomach problems and gastritis.  In a December 2000 DACH record, the Veteran complained of stomach pain.  A September 2001 DACH record contained diagnoses of mild chronic colitis and diverticular disease.  He reported stomach pain in a February 2004 VA record.  Records from DACH contained a September 2006 showing of problems with constipation and abdominal enlargement and an April 2007 notation of dysphagia.  

The Board concludes that the Veteran is entitled to a VA examination to address his claim for intestinal problems.  The Veteran has provided competent and credible testimony that he experienced stomach problems during service and still experiences them currently.  Accordingly, a remand is necessary for a VA examination.  38 C.F.R. § 3.159(c)(4)(i).


7.  Entitlement to service connection for a skin rash.

The Veteran testified that he developed a skin condition while stationed in Cuba.  The rash is on his face and back.  It comes and goes.  He used Selsun to treat it.  

A July 1987 service treatment record indicated that the Veteran complained of a rash on his upper body for the past eight months.  The rash was observed on his chest, shoulders, and abdomen.  The assessment was tinea versicolor.  

A January 1996 DACH record indicated that the Veteran had a rash over his body on and off for ten years.  The impression was tinea versicolor.  In his January 1997 claim, the Veteran reported the rash on his back and shoulders.  August 2000 and April 2001 VA records had diagnoses of tinea versicolor.  In August 2000, the rash was on his back and shoulders.  In a February 2007 VA record, the Veteran was given an assessment of seborrheic dermatitis on his chest, upper arms, shoulders, and back.  A March 2010 VA record noted that the Veteran had a chronic, itchy, patchy intermittent skin rash for 15 years.

The Board concludes that the Veteran is entitled to a VA examination to address his claim for a skin rash.  The evidence indicates that he had skin problems during service and still experiences them currently.  Accordingly, a remand is necessary for a VA examination.  38 C.F.R. § 3.159(c)(4)(i).

8.  Entitlement to service connection for sleep problems, to include sleep apnea.

The Veteran testified that he had difficulty sleeping since service.  His first diagnosis of sleep apnea was in 2006.  

On a January 1995 report of medical history, the Veteran reported that he had frequent trouble sleeping.  A notation read that he had chronic trouble sleeping and never slept over five hours.  

In his January 1997 claim, the Veteran stated that his sleep problems began in 1978.  He did not sleep more than three hours per night.  The Veteran complained of a sleep disorder in a June 2002 VA record.  In a June 2006 DACH record, he reported chronic fatigue.  In July 2006, he added that he had problems sleeping for 14 years.  An October 2006 private treatment record contained a diagnosis of obstructive sleep apnea.  

9.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

10.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right elbow disability.

The Veteran was originally denied service connection for bilateral hearing loss and a right elbow disability in an August 1997 rating decision.  Both claims were denied because there were no current disabilities.  The Veteran sought to reopen both claims in December 2007.  In December 2007, the Veteran was provided with a letter that stated that his claims were denied in August 1997 because the service treatment records did not show any treatments, complaints, or diagnoses of the claimed conditions.  However, the claims were denied because of a lack of a current diagnosed disability.  The Board concludes that the Veteran should be provided with corrected Kent v. Nicholson, 20 Vet. App. 1 (2006) notice on remand.  

11.  Entitlement to service connection for conjunctivitis.

The Veteran's claim for conjunctivitis was characterized by the RO as a claim to reopen his earlier claim for deteriorating vision, which was denied in the August 1997 rating decision.  The Veteran did not provide much detail about his claim until his March 2011 hearing.  The Veteran testified that he first had conjunctivitis between 1983 and 1985 when stationed in Fort Irwin in the desert.  He reported that the dust got in his eyes that caused his tear ducts to close.  When questioned by his representative, the Veteran responded that it did not affect his vision but caused his eyes to become sore and produce mucus.  He indicated that he still experiences this problem.  

In his January 1997 claim, the Veteran reported that his vision had decreased over the last ten years.  The Board observes that the August 1997 rating decision does not mention conjunctivitis.  Rather, his claim was addressed as refractive error of the eye, which was noted to be a congenital or developmental defect.  However, when the RO addressed the claim to reopen in the May 2008 rating decision, an in-service finding of conjunctivitis was mentioned for the first time.

The Court has held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims, and that the factual basis of a claim for the purpose of determining whether it was adjudicated in a final decision is the Veteran's disease or injury rather than the symptoms of the Veteran's disease or injury.  See Ephraim v. Brown, 82 F.3d 399 (1996); Boggs v. Peake, 520 F.3d 1330 (2008).  The Board concludes that because the Veteran is now seeking service connection for conjunctivitis and not deteriorating vision as reflected in his March 2011 testimony, the claim should be recharacterized as one for service connection and not as a claim to reopen.  

The service treatment records contain an August 1985 complaint of eye irritation.  The Veteran reported that he was diagnosed with conjunctivitis in California while stationed in the desert.  The August 1985 assessment was conjunctivitis.  

A December 2006 VA record indicated that the Veteran had a mattered right eye and had a history of chronic conjunctivitis.  The assessment was chronic recurrent conjunctivitis.  

The Board concludes that because there was a notation of conjunctivitis in the Veteran's service treatment records and there is evidence that he has chronic recurrent conjunctivitis, a remand for a VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with a notice letter with regard to his petitions to reopen his claims for bilateral hearing loss and a right elbow disability.  He should be informed that both claims were denied in an August 1997 rating decision because there were no current disabilities.  He should be provided with any additional notice to comply with Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran should also be provided with a notice letter with regard of how to substantiate his claim for headaches as secondary to hypertension.

2.  Obtain records from the Temple VAMC dated from 1997 to 2000 and from March 2011 to the present.

3.  Obtain records from the Darnell Army Community Hospital dated from August 2007 to the present.

4.  Schedule the Veteran for the following VA examinations.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examinations:  

(a)  Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for a right shoulder disability.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current right shoulder disability is causally or etiologically related to his symptomatology in military service (September 1975 to September 1995) as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should address whether any current right shoulder disability is the result of unloading trucks.  The examiner should note that the Veteran's contentions that he has experienced problems with his right shoulder since service have been conceded.

(b)  Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for a bilateral knee disability.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral knee disability is causally or etiologically related to his symptomatology in military service (September 1975 to September 1995) as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should address the in-service findings of knee pain and assessment of PFP as well as his continued complaints of knee pain since service, which have been conceded.

(c)  Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current hypertension is causally or etiologically related to his symptomatology in military service (September 1975 to September 1995) as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should address whether the Veteran's conceded reports of experiencing headaches and having frequent blood pressure checking during service indicates that his hypertension began during service.  He reported high blood pressure on his April 1992 report of medical history and his blood pressure at the time of his January 1995 examination was 134/78.

(d)  Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for headaches.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any headaches are causally or etiologically related to his symptomatology in military service (September 1975 to September 1995) as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should address the in-service January 1990 assessment of atypical migraine versus cluster headaches and the January 1995 examination report that noted that the Veteran had occasional headaches controlled with Motrin.  

The examiner should also address the relationship, if any, between hypertension and headaches.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether headaches were either (a) proximately caused by or (b) proximately aggravated by hypertension.

(e)  Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for an intestinal disability.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current intestinal disability is causally or etiologically related to his symptomatology in military service (September 1975 to September 1995) as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should address whether the finding of diverticular disease began during service.

(f)  Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for a skin rash.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current skin rash is causally or etiologically related to his symptomatology in military service (September 1975 to September 1995) as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should address whether any current skin rash is related to the in-service assessment of tinea versicolor.  The Veteran's reports that he has had a rash on and off since service have been conceded.

(g)  Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for sleep problems, to include sleep apnea.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any sleep problems/sleep apnea is causally or etiologically related to his symptomatology in military service (September 1975 to September 1995) as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should address the January 1995 notation of chronic trouble sleeping.

(h)  Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for conjunctivitis.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current conjunctivitis disability is causally or etiologically related to his symptomatology in military service (September 1975 to September 1995) as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should address the August 1985 finding of conjunctivitis and the Veteran's statements that he has had recurrences of conjunctivitis since service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


